Citation Nr: 0207798	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  99-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether recoupment of separation pay from VA disability 
compensation is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1990, and again from April 1991 to June 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, to recoup $17,015.33 of separation pay 
received by the veteran at the time of his separation from 
the service in June 1997, from disability compensation 
awarded to the veteran in a February 1998 rating decision.  
All other issues on appeal were withdrawn by the veteran in 
September 2001.  As such, the only issue currently before the 
Board for adjudication is whether it is proper to recoup 
separation pay from disability compensation.


FINDINGS OF FACT

1.  The veteran received $17,015.33 as separation pay when he 
was honorably discharged from active service in June 1997.

2.  The veteran was awarded disability compensation in 
February 1998 for disabilities incurred in service prior to 
his honorable discharge in June 1997.

3.  In March 1998, the veteran was notified that his VA 
disability compensation would be offset by the amount of his 
separation pay as provided by law.


CONCLUSION OF LAW

The recoupment of separation pay by withholding the veteran's 
VA disability compensation in the amount of $17,015.33 is 
warranted.  10 U.S.C.A. § 1174 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.700 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim to determine if it is proper for VA to recoup 
separation pay received from an award of VA disability 
compensation.  VA has also met its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case and supplemental statements of the 
case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim currently on appeal.  All relevant 
records adequately identified by the veteran were obtained 
and associated with the claims folder and the veteran was 
given the opportunity to appear and testify before an RO 
Hearing Officer to advance any and all arguments in favor of 
his claim.

The veteran does not dispute the fact that he received 
$17,015.33 in separation pay when he was honorably 
discharged from active service in June 1997.  He contends, 
however, that this separation pay was an award, "a gift," 
for his years of service and that he should not have to pay 
it back because he is now disabled.  The veteran views this 
potential recoupment as "punishment" for his becoming 
disabled and requests that he be allowed to keep both the 
separation pay paid to him in June 1997, and the disability 
compensation that has been awarded to him since that time.

The Board notes that the veteran has made a distinction in 
his correspondence between "voluntary" separation pay and 
"involuntary" separation pay, his being "involuntary."  
Because the law and regulations governing the issue of 
recoupment do not make such a distinction, the Board will 
refer to the veteran's "involuntary" separation pay only 
as separation pay.

As stated above, the facts are not in dispute in this case.  
The veteran received separation pay following his honorable 
service ending in June 1997.  In February 1998, the veteran 
was granted service connection and, thus, VA disability 
compensation for disabilities suffered during his active 
service ending in June 1997.  In March 1998, the veteran was 
notified that his separation pay would be withheld from his 
disability compensation until the total amount of separation 
pay was recouped.

Recoupment of separation pay from VA disability compensation 
is required by the United States Congress as reflected in 
Title 10 of the United States Code at Section 1174(h)(2), 
which states that a service member who has received 
separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the law administered by VA, but there 
shall be deducted from that disability compensation an 
amount equal to the total amount of separation pay, 
severance pay, and readjustment pay received.  This statute 
is implemented by VA in 38 C.F.R. Section 3.700(a)(5)(i).  
The language of the regulation mirrors that of the statute 
and states that, "[a] veteran who has received separation 
pay may receive disability compensation for disability 
incurred in or aggravated by service prior to the date of 
receipt of separation pay subject to recoupment of the total 
amount received as separation pay."

The Board is not only bound by the law and regulations in 
this matter, but also by a precedent opinion of VA's Office 
of General Counsel.  See 38 U.S.C.A. § 7104(c).  
Specifically, in VA General Counsel Precedent Opinion Number 
14-92 (VAOGCPREC 14-92), it was determined that, "[i]n 
accordance with the provisions of 10 U.S.C. § 1174 and 
38 C.F.R. § 3.700, VA disability compensation should be 
offset to recoup the amount of special separation benefits 
received by a former member of the armed forces."  See 
also, VAOGCPREC 12-96.

Accordingly, based on the facts and the law as outlined 
above, the Board finds that it has no option but to find 
that the recoupment of separation pay from VA disability 
compensation awarded for disabilities incurred during active 
service prior to the veteran's receipt of separation pay is 
warranted.  The veteran's pleas that such recoupment is 
unfair and a "punishment" for his disability are not for 
consideration in this determination as there is no authority 
in law that would allow the Board to grant the veteran's 
request for relief.  When the law is clear, as in this case, 
there is no other option but to apply the plain meaning of 
the statute, which is that recoupment is required.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).


ORDER

Recoupment of the veteran's separation pay from VA disability 
compensation in the amount of $17,015.33 is warranted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

